United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10999
                        Conference Calendar



ROSALINDA MIRANDA,

                                    Petitioner-Appellant,

versus

GINNY VAN BUREN, Warden, Federal Medical Center, Carswell,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CV-421
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Rosalinda Miranda, federal prisoner # 79975-079, appeals the

dismissal of her 28 U.S.C. § 2241 petition, which challenged her

1998 drug conspiracy conviction and sentence.   She challenged her

conviction and sentence pursuant to United States v. Booker, 543

U.S. 220 (2005).

     Because Miranda challenged errors that occurred at or before

sentencing, her claim could not be asserted in a § 2241 petition.

See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10999
                               -2-

Moreover, her Booker claim may not proceed under the savings

clause of 28 U.S.C. § 2255.   See Padilla v. United States, 416

F.3d 424, 426-27 (5th Cir. 2005).   Accordingly, the district

court’s dismissal of Miranda’s § 2241 petition is AFFIRMED.